Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method and system comprising, identifying, by a first machine-learning model executing on a computer, cardholders who have purchased an international travel reservation, the first machine-learning model using as input payment transaction records and travel itinerary records retrieved from one or more databases; for each of the identified cardholders, identifying by the first machine-learning model, a payment card used to purchase the international travel reservation, and a corresponding destination country and a departure date; identifying, by a second machine-learning model executing on the computer, the payment cards of the identified cardholders having low probability of being used for a cross-border transaction, the second machine-learning model using as input historical payment transactions; and for the cardholders , classified in G06N 20/00.
II. Claims 0, drawn to a non-transitory computer readable medium comprising, identifying cardholders who have purchased an international travel reservation using a payment card by: i) extracting travel purchase transactions from payment transaction records; ii) retrieving travel itinerary records from one or more travel databases, at least a portion of the travel itinerary records indicating a destination for the corresponding travel itinerary; iii) finding matches between the travel purchase transactions and the travel itinerary records, and determining for the matching travel purchase transactions, a departure country, a final destination country and a departure date, based at least in part on analyzing corresponding travel itinerary records; iv) identifying matching ones of the travel purchase as international travel reservations based on the departure country being different from the final destination country and where the departure date occurs in the future; and v) applying an international flight classification model to non-matching ones of the travel purchase transactions to infer , classified in G06Q 30/0277.
Inventions I and II are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention I includes using a first machine learning model to identify payment cards of identified cardholders used to purchase the second machine learning model to identify the payment cards of the identified cardholders having low probability of being used for a cross-border transaction, the second machine-learning model using as input historical payment transactions; and for the cardholders associated with low probability cross-border cards, and initiating by the computer, an action including providing offers to the identified cardholders of the low probability cross-border cards, the offers incentivizing use the low probability cross-border cards in the destination country prior to, or during, the international travel, while Invention II includes iii) finding matches between the travel purchase transactions and the travel itinerary records, and determining for the matching travel purchase transactions, a departure country, a final destination country and a departure date, based at least in part on analyzing corresponding travel itinerary records; iv) identifying matching ones of the travel purchase as international travel reservations based on the departure country being different from the final destination country and where the departure date occurs in the future; and v) applying an international flight classification model to non-matching ones of the travel purchase transactions to infer whether the non-matching travel purchase transactions comprise international . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Stephen Sullivan on February 14, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/DWP/
Examiner, Art Unit 3692             
/ERIC T WONG/Primary Examiner, Art Unit 3692